Case 5:17-cv-02514-JGB-SHK Document 193-23 Filed 09/27/19 Page 1 of 7 Page ID
                                  #:2590




                    EXHIBIT 23
Case 5:17-cv-02514-JGB-SHK Document 193-23 Filed 09/27/19 Page 2 of 7 Page ID
                                  #:2591
Case 5:17-cv-02514-JGB-SHK Document 193-23 Filed 09/27/19 Page 3 of 7 Page ID
                                  #:2592
Case 5:17-cv-02514-JGB-SHK Document 193-23 Filed 09/27/19 Page 4 of 7 Page ID
                                  #:2593
Case 5:17-cv-02514-JGB-SHK Document 193-23 Filed 09/27/19 Page 5 of 7 Page ID
                                  #:2594
Case 5:17-cv-02514-JGB-SHK Document 193-23 Filed 09/27/19 Page 6 of 7 Page ID
                                  #:2595
Case 5:17-cv-02514-JGB-SHK Document 193-23 Filed 09/27/19 Page 7 of 7 Page ID
                                  #:2596
